Mahoney, P. J.
(dissenting). In my view, Abandoned Property Law § 1309 (2) (d) was not intended by the Legislature to be applied retroactively, and, therefore, I would reverse Special Term’s judgment and grant the petition.
It is well settled in this State that there is a general presumption against the retroactive operation of a statute and *199subsequent amendments thereto, and an act will be applied prospectively unless the Legislature unequivocally evinces an intent to apply the statute retroactively (McKinney’s Cons Laws of NY, Book 1, Statutes §§ 51, 52; Murphy v Board of Educ., 104 AD2d 796, 797). In this case, the statute (Abandoned Property Law § 1309 [2] [d]) was amended to include petitioner (L 1979, ch 591). The legislation contains no suggestion whatsoever that it was intended to be applied retroactively. In fact, the amendment states, "This act shall take effect immediately” (L 1979, ch 591, § 3), thus making it effective July 10, 1979. The Comptroller takes the position that the amendment is retroactive because the lead sentence of Abandoned Property Law § 1309 (2) states that it applies to any money order sold on or after January 1, 1930. However, that portion of the statute was added in 1969 (L 1969, ch 1114). Language used by the Legislature in 1969 should not be used to infer a legislative intent that a 1979 statutory amendment be given retroactive application. Otherwise, any amendments made to Abandoned Property Law § 1309 (2) would, by implication, be applied retroactively. This would violate the principle that legislation will be applied prospectively unless the Legislature unequivocally evinces an intent that it be applied retroactively.
This analysis is supported by a reading of a 1973 amendment to the statute. This amendment added paragraphs (a), (b) and (c) to Abandoned Property Law § 1309 (2). The amendment expressly stated that it was retroactive: "This act shall take effect immediately, and shall apply to travelers checks and money orders sold on or after January first, nineteen hundred thirty” (L 1973, ch 881, § 5). Since the Legislature clearly stated its intent that the 1973 amendment be applied retroactively, it could have done so with regard to the 1979 amendment had it so intended.
Casey, Weiss and Levine, JJ., concur with Kane, J.; Mahoney, P. J., dissents and votes to reverse in an opinion.
Judgment affirmed, without costs.